Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Millefiorini et al., US 2013/0246914, and further in view of Brandwine et al., US 10,887,348.

Regarding claim 1, Millefiorini teaches a system for assessing information security in a network (paragraph 0007: document management in a network node), comprising: 
a memory (fig. 5, portable storage memory device 350). 
Millefiorini lacks or fails to expressly disclose a plurality of network user requirements and metrics that meet each of the network user requirements.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Millefiorini with Brandwine to include a plurality of network user requirements and metrics that meet each of the network user requirements, in order to establish a secure network connection, as taught by Brandwine, col. 2, lines 5-25.  
Millefiorini, as modified above, further discloses a hardware processor communicatively coupled to the memory (fig. 5, host computer 302), configured to: identify, in a document associated with a network user (paragraph 0064:  user identification document 310, are received at host computer 302): 
a first portion of the document that contains information that is responsive to a first question about the network user's compliance with a first network user requirement (0062: One or more images of identified documents, such as user identification document, is received at ADM 370a); 
a second portion of the document that is responsive to a second question about the network user's compliance with a second network user requirement (0062: One or more images of identified documents, such as user identification document, is received at ADM 370a); 
compare the information in the first and second portions of the document with the plurality of metrics that meet the network user requirements (0064: each of the received images may be compared with template 360, created in a previously-created document management process, indicative of a type of document in order to automatically identify the indicated document (operation 500)), and make: a first determination that the information in the first portion of the document meets the first network user 
a second determination that the information in the second portion of the document does not meet the second network user requirement (paragraph 0066: If a document is not properly recognized, ADM 370a, 370b may re-decode a portion of document 310, 312 that is not properly recognized); 
assign a confidence interval for the first and second determinations (0067: A "confidence interval" may be defined in the document management configuration file to indicate an acceptable difference between two or more sets of extracted data that are compared with each other.); 
generate a report comprising the first and second determinations, the confidence intervals for the first and second determinations, an identifier of the first network user requirement, and an identifier of the second network user requirement (0068: Some or all of the extracted data from the user identification document 310 or the digitally-signed electronic document 312 comprising digital signature 320, and the comparison information, may be associated with the acquired image(s) and the digitally-signed document 312 in the transaction file (operation 506).). Regarding claim 2, Millefiorini, as modified above further discloses a first set of previous responses, comprising previous responses classified as meeting the first network user requirement; 
a second set of previous responses, comprising previous responses classified as not meeting the first network user requirement; a third set of previous responses, comprising previous responses classified as meeting the second network user requirement; a fourth set of previous responses, comprising previous responses classified as not meeting the second network user requirement (paragraph 0030:  a set of documents to be acquired from a plurality of documents identified in the previously-created document management process is displayed at GUI 104 at host computer 102, based on a previously-created 
Regarding claim 4, Millefiorini, as modified above further discloses system of claim 2, wherein the hardware processor is further configured to determine what the network user needs to change for network user to comply with the second network user requirement (fig. 2, 206: associate user identification information and digitally signed electronic document as transaction file). Regarding claim 5, Millefiorini, as modified above further discloses system of claim 2, wherein the first document comprises structured data, and wherein the hardware processor is further configured to: Then the data from field 340a of user identification document 310 is compared with data from field 342 of electronic document 312 comprising digital signature 320.); and assign a confidence interval for the third determination (0067: A "confidence interval" may be defined in the document management configuration file to indicate an acceptable difference between two or more sets of extracted data that are compared with each other); generate a report comprising the third determination, the confidence interval for the third determination, and an identifier of the third network user requirement (0068: the extracted data from the user identification document 310 or the digitally-signed electronic document 312 comprising digital signature 320, and the comparison information, may be associated with the acquired image(s) and the digitally-signed document 312 in the transaction file (operation 506).). Regarding claim 6, Millefiorini, as modified above further discloses system of claim 1, wherein the hardware processor is further configured to cause to be displayed on a display references to the locations of the first and second portions of the first document (0011: displaying, on a graphical user interface at a host computer, an indication of a set of documents to be acquired from a plurality of documents identified in the previously-created document management process). Regarding claim 7, Millefiorini, as modified above further discloses system of claim 6, wherein the a signature acquisition tool and a digital signature is obtained to create an electronically-signed digital document that is stored in a transaction file, an originally-signed document is identified for the particular transaction.  0009: documents with templates created to identify particular types of documents). As per claims 8-14 and 15-20, this is a method and computer program product version of the claimed system discussed above in claims 1-7 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,497,312 teaches a weight maybe assigned for each type of security task (e.g., questions about pictures, numbers, places, or actions performed) and a weight will also be assigned for selection questions based at least in part on difficulty or likelihood of user success.
US 2015/0254791 teaches calculating a risk-accuracy value based in part on the values of the quality-control metrics and recommending a second confidence level and a second confidence interval for sampling a second set of documents reviewed by the first reviewer during a second time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434        

/TESHOME HAILU/Primary Examiner, Art Unit 2434